Citation Nr: 0421688	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  98-16 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar strain with disc disease and lumbosacral 
spondylolisthesis for the period prior to October 15, 1998.

2.  Entitlement to a rating in excess of 60 percent for 
lumbar strain with disc disease and lumbosacral 
spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969 and January 1970 to May 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in December 1997.  At that 
time a 10 percent rating for the veteran's low back disorder 
was increased to 20 percent, effective from January 27, 1997, 
the date of the claim.  This rating was subsequently 
increased to 40 percent, also effective from January 27, 
1997, in an August 1998 rating determination.  In May 2001, 
the 40 percent rating was increased to 60 percent, effective 
from October 15, 1998.  Therefore, as the case has been on 
appeal since the December 1997 rating decision and the RO 
assigned the 60 percent evaluation effective from October 15, 
1998, rather than the date of the January 27, 1997 claim, the 
issues are properly stated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the issues on appeal pertain to the veteran's 
claim for increased evaluation for his lumbar strain with 
disc disease and lumbosacral spondylolisthesis for the 
periods prior and subsequent to October 15, 1998.  

The Board observes that veteran's lumbar spine disability was 
last evaluated pursuant to the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  However, the Board notes that the 
criteria pertaining to such rating were revised on September 
23, 2002 and again on September 26, 2003, when in addition to 
other revisions, the diagnostic code was changed to 5243.  

Prior to September 23, 2002, intervertebral disc syndrome 
(formerly at 38 C.F.R. § 4.71a, DC 5293 and now, as of 
September 26, 2003, at DC 5243) was evaluated on the basis of 
subjective classifications of mild, moderate, severe, and 
pronounced.  Effective September 23, 2002, the revised 
intervertebral disc syndrome rating criteria, on the other 
hand, use more objective criteria and the pertinent 
considerations-either preoperatively or postoperatively, are 
whether the veteran has had incapacitating episodes during 
the immediately preceding 12 months and, if so, the total 
duration of them, and whether he should receive a higher 
rating based on combination, under 38 C.F.R. § 4.25, of the 
neurologic and orthopedic manifestations of his disability.  
Whichever method results in the higher evaluation is the one 
that must be used.  Under the revised criteria, when rating 
based on incapacitating episodes, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, the maximum rating is 60 percent.

Note 1 to these revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  
Supplementary information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).

Note 2 to these revised criteria provides that, when rating 
on the basis of chronic manifestations, the orthopedic 
disabilities will be rated under the most appropriate 
orthopedic diagnostic code or codes and the evaluation of 
neurologic disabilities will be done separately using the 
most appropriate neurologic diagnostic code or codes.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective 
September 23, 2002.

Additionally, the criteria for evaluating disabilities of the 
spine, other than intervertebral disc syndrome, were revised 
effective September 26, 2003.  The criteria prior to 
September 26, 2003, focused on subjective classifications of 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 thru 5289) and subjective 
classifications of whether the degree of limitation of motion 
was mild, moderate or severe (formerly DCs 5290 thru 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro- iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were also renumbered-including, as mentioned, 
renumbering IVDS as DC 5243.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and takes 
into account those symptoms and removes any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. 51454 (August 27, 2003).  Note (6) to the revised 
criteria provides that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated except 
when there is unfavorable ankylosis of both segments which 
will then be rated as a single disability.

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicates that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate DCs for spinal disability.  68 Fed. 
Reg. 51454-58, 51455 (Aug. 27, 2003). 

In this case, the RO has neither cited nor considered the 
veteran's claim under revised criteria.  Moreover, the most 
recent medical records are dated in January 2001 and the most 
recent VA examination is dated in November 2000.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and etiology of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his lumbar spine disability from 1999 to 
present.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to assess the 
nature and severity of his service-
connected lumbar strain with disc disease 
and lumbosacral spondylolisthesis.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior the 
examination.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
If an examination form is used to guide 
the examination, the submitted 
examination report should include the 
questions to which answers are provided.

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain, whether radiating or not, 
significantly limits functional ability 
during flare-ups or when the affected 
portion of the back is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 
C.F.R. § 4.71a, whether the ranges of 
motion found are normal and, if so, the 
examination must set forth an explanation 
of the reasons for such assessment.

Also, the examiner should determine 
whether there is any ankylosis, and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.

4.  After completion of #1-2 above, the 
AMC should schedule the veteran for a VA 
neurological examination, as well, to 
assess the severity of his service-
connected low back disorder.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

The examiner should state whether the 
veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  The examiner should further 
state whether any intervertebral disc 
syndrome that may be present results in 
incapacitating episodes, and the total 
duration of any of those episodes.

All other neurological manifestations of 
the service-connected back disorder, to 
include any effect upon peripheral nerves 
of the lower extremities other than the 
sciatic nerve, should be recorded, to 
include recording the impact upon 
function and the degree of severity of 
such neurological impairment, if any.

5.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations to include both 
the old and the revised diagnostic codes 
of 5293 and 5243 as effective September 
22, 2002 and September 26, 2003.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




